Broyles, C. J.
1. The consolidation of two or more eases into one is within the discretion of the trial judge, and such discretion will not be interfered with unless abused. Lewis v. Daniel, 45 Ga. 124; Hatcher v. National Bank, 79 Ga. 542 (5 S. E. 109).
2. In the instant case six separate counter-suits, brought by six separate plaintiffs against one common defendant, were pending in the trial court. Bach suit was based upon a separate and independent transaction. The six plaintiffs petitioned the court to consolidate the six cases into one, setting up in their petition that the suits and all property rights therein had been transferred and assigned to the “Information Buying Company.” The court granted an ex parte order consolidating the cases. Subsequently at the same term of court the defendant made an oral motion to have that order vacated, on the grounds that it was illegally and improvidently granted, and that the court had no right to grant an ex parte order; and a rule nisi thereon was issued. To the oral motion and the rule nisi tlie six plaintiffs interposed separate demurrers, which were overruled. Subsequently, upon the hearing of the rule nisi, the pleadings in the six original suits and in the six counter-suits, with other evidence, were introduced, and the court passed an order revoking the order consolidating the cases. Beld, that the court did not err in overruling the demurrers to the oral motion to have the order of consolidation vacated, or in overruling the demurrers to the rule nisi, or in passing the order revoking the order of consolidation.

Judgment affirmed.


Luhe amd Bloodworlh, JJ., concur.